 
Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$2,000,000.00
06-30-2011
06-30-2012
260024914
4A / 54
 
EJD
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “ * * * “ has been omitted due to text length
limitations



Borrower:
Premier Financial Bancorp, Inc.
(TIN: 61-1206757)
2883 Fifth Avenue
Huntington, WV  25702
 
Lender:
FIRST GUARANTY BANK
First Guaranty Square Banking Center – Commercial Lending
400 East Thomas Street
P O Box 2009
Hammond, LA 70404-2009
(985) 345-7685



THIS COMMERCIAL PLEDGE AGREEMENT dated June 30, 2011,  is made and executed
between PREMIER FINANCIAL BANCORP, INC. ("Grantor") and FIRST GUARANTY BANK
("Lender").
 
GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender
a continuing security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.
 
COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
individually, collectively and interchangeably Grantor's present and future
rights, title and interest in and to the following described investment
property, together with any and all present and future additions thereto,
substitutions therefor, and replacements thereof, together with any and all
present and future certificates and/or instruments evidencing any Stock and
further together with all Income and Proceeds as described herein:
 
2,500 Shares of PREMIER BANK, INC. Stock, Cusip No. 2
 
CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable. (Initial Here)
 
DELIVERY OF COLLATERAL. Contemporaneous with the execution of this Agreement,
Grantor has delivered or will deliver to Lender or Lender's designated agent the
above described Collateral, including without limitation, any and all
certificates and instruments evidencing Grantor's Stock subject to this
Agreement, appropriately endorsed in blank, together with irrevocable stock or
bond powers also endorsed in blank. As long as this Agreement remains in effect,
Grantor further agrees to immediately deliver to Lender, or Lender's designated
agent, any and all additions to or substitutions or replacements for the
Collateral, including without limitation any and all future certificates
representing Stock subject to this Agreement that are subsequently issued in
Grantor's favor or that Grantor otherwise holds or owns. In the event that
Grantor is unable to deliver any of the Collateral to Lender or Lender's
designated agent at the time this Agreement is executed, or should Grantor ever
withdraw or obtain temporary possession of any of the Collateral while this
Agreement remains in effect, either under a trust receipt or otherwise, Grantor
unconditionally agrees to deliver immediately to Lender the Collateral or,
alternatively, such substitute or replacement collateral security as may then be
satisfactory to Lender.
 
CONTINUING SECURITY INTEREST TO SECURE PRESENT AND FUTURE INDEBTEDNESS. Grantor
affirms that Grantor has granted a continuing security interest in the
Collateral In favor of Lender to secure any and all present and future
Indebtedness of Grantor in favor of Lender, as may be outstanding from time to
time set forth above, in principal, interest, costs, expenses, reasonable
attorneys' fees and other fees and charges, with the continuing preferences and
priorities provided under applicable Louisiana law. Grantor agrees that all such
additional loans and Indebtedness will be secured under this Agreement without
the necessity that Grantor (or any of them) agree or consent to such a result at
the time such additional loans are made and Indebtedness incurred, without the
further necessity that the note or notes evidencing such additional loans or
Indebtedness refer to the fact that such notes are secured by this Agreement.
Grantor further agrees Grantor may not subsequently have a change of mind and
insist that any such additional loans or Indebtedness not be secured by this
Agreement unless Lender specifically agrees to such a request in writing.
 
DURATION OF AGREEMENT. This Agreement shall remain in full force and effect
until such time as this Agreement and the security interests created hereby are
terminated and cancelled by Lender under a written cancellation instrument in
favor of Grantor.
 
ADDITIONAL COLLATERAL. In the event that any of the Collateral should at any
time decline in value or become unsatisfactory to Lender for any reason, Grantor
agrees to immediately provide Lender with such additional collateral security as
may then be acceptable to Lender.
 
GRANTOR'S OBLIGATIONS TO DELIVER STOCK CERTIFICATES, DIVIDENDS, DISTRIBUTIONS,
ETC. In the event that Grantor should ever receive any: (A) certificates or
instruments representing any of the Stock, including without limitation, any
certificates or instruments representing a stock dividend, or Stock issued in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off, or
split-off; (B) options, warrants or rights, whether as an addition to, or in
substitution of, or exchange for, any of the Stock, or otherwise; (C) non-cash
dividends or other distributions payable in property, including securities
issued by third parties other than the issuer(s) of the Stock; or (E) proceeds
or payments, whether in cash or otherwise, derived or to be derived from the
sale, transfer, assignment, delivery or other distribution of the Stock; then
Grantor shall accept the same as Lender's agent, in trust for and on behalf of
Lender, and Grantor shall deliver them forthwith to Lender in the exact form
received, with Grantor's endorsement in blank, when necessary, or with
irrevocable stock or bond powers duly executed by Grantor in blank, with the
same to be held in pledge by Lender, subject to the terms and conditions of this
Agreement, as collateral security for repayment of the Indebtedness, as
heretofore stated.
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. Grantor
represents and warrants to Lender that:
 
Ownership. Grantor at all times will continue to be the legal and lawful owner
of the Collateral free and clear of all security interests, liens, Encumbrances
and claims of others except as disclosed to and accepted by Lender in writing
prior to execution of this Agreement.
 
Right to Pledge. Grantor has the right, power and authority to enter into this
Agreement and to grant a continuing security interest in the Collateral in favor
of Lender.
 
Authorization. Grantor's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Grantor and do not conflict with, result In a violation of, or constitute a
default under (1) any provision of (a) Grantor's articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Grantor or (2) any law, governmental regulation, court decree, or order
applicable to Grantor or to Grantor's properties.
 
Perfection of Security Interest. Upon delivery of the Collateral to Lender,
including without limitation delivery of the certificates and/or instruments
evidencing and representing the Stock, this Agreement shall create a valid first
lien upon, and perfect a security interest in the Collateral subject to no prior
security interest, lien, charge, individually, collectively and interchangeably
any and all presently existing and/or future mortgages, liens, privileges and
other contractual and/or statutory security interests and rights, of every
nature and kind, whether in admiralty, at law, or in equity, that now and/or in
the future may affect the Collateral or any part or parts thereof. or other
agreement purporting to grant to any third party a security interest in the
Collateral.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT
(Continued)
Loan No. 260024914
 
Page 2



 
Notice to Obligors. Upon request by Lender, Grantor immediately will notify
individual obligors under Grantor's Collateral or Rights, advising such obligors
of the fact that their obligations have been collaterally assigned and pledged
to Lender. In the event that Grantor should fail to provide such notices for any
reason upon Lender's request, Grantor agrees that Lender may forward appropriate
notices to such obligors either in Lender's name or in Grantor's name.
 
Authority; Binding Effect. Grantor has the full right, power and authority to
enter into this Agreement and to grant a security interest in the Collateral to
Lender. This Agreement is binding upon Grantor as well as Grantor's successors
and assigns, and is legally enforceable in accordance with its terms. The
foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated or cancelled as provided herein.
 
Valid Issuance of Stock. All of the Stock have been duly and validly issued and
are fully paid and nonassessable.
 
Ownership of Stock. Unless otherwise previously disclosed to Lender in writing,
the shares of Stock subject to this Agreement constitute all shares owned by of
Grantor of the issued and outstanding shares of the capital stock of the
corporation or corporations listed above.
 
Free Transferability of Stock. Unless otherwise previously disclosed to Lender
in writing, all of the shares of Stock are freely transferable and subject to
sale without being subject to limitations, restriction, stock legends, or
prohibitive covenants under any agreements, or otherwise under which Grantor or
the issuer of any such Stock may be bound or obligated.
 
Stock Dividend; Stock Split. In order to prevent Lender's collateral position
from becoming diluted by any stock dividends or stock splits, Grantor agrees to
notify Lender immediately when knowledge of any such transaction or transactions
becomes known, and to deliver all of the stock certificates to Lender for
pledging within five (5) days of receipt of the stock dividend and/or stock
split together with appropriately executed stock powers.
 
No Further Assignment. Grantor has not, and shall not, sell, assign, transfer,
encumber or otherwise dispose of any of Grantor's rights in the Collateral
except as provided in this Agreement.
 
No Defaults. There are no defaults existing under the Collateral, and there are
no offsets or counterclaims to the same. Grantor will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Grantor.
 
No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.
 
Financing Statements. Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property. Grantor will pay all filing fees,
continuation fees, termination fees, title transfer fees, and other fees and
costs involved. Grantor irrevocably appoints Lender to execute documents
necessary to transfer title if there is a default. Lender may file a carbon,
photographic, facsimile or other reproduction copy of this Agreement as a UCC
financing statement. Lender may also file a carbon, photographic, facsimile or
other reproduction copy of Grantor's UCC financing statement. If Grantor changes
Grantor's name or address, or the name or address of any person granting a
security interest under this Agreement changes, Grantor will promptly notify the
Lender of such change.
 
LENDER'S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL. Lender shall
have the following rights in addition to all other rights Lender may have by
law:
 
Maintenance and Protection of Collateral. Lender may, but shall not be obligated
to, take such steps as it deems necessary or desirable to protect, maintain,
insure, store, or care for the Collateral, including paying of any liens or
claims against the Collateral. This may include such things as hiring other
people, such as attorneys, appraisers or other experts. Lender may charge
Grantor for any cost incurred in so doing. When applicable law provides more
than one method of perfection of Lender's security interest, Lender may choose
the method(s) to be used. Lender may also require Grantor to notify, or Lender
may notify, third parties of the fact that the Collateral has been pledged to
Lender. If the Collateral consists of stock, bonds or other investment property
for which no certificate has been issued, Grantor agrees, at Lender's request,
either to request issuance of an appropriate certificate or to give instructions
on Lender's forms to the issuer, transfer agent, mutual fund company, or broker,
as the case may be, to record on its books or records Lender's security interest
in the Collateral. Grantor also agrees to execute any additional documents,
including but not limited to, a control agreement, necessary to perfect Lender's
security interest as Lender may desire.
 
Income and Proceeds from the Collateral.  Where it is necessary for Lender to
enforce performance, payment and delivery of any such Income and Proceeds from
the Obligor therefor, Grantor unconditionally agrees that Lender may compromise
or take such other actions, either in Grantor's name or in Lender's name as
Lender may deem appropriate, within Lender's sole judgment, with regard to
performance, collection and payment of the same, without affecting the
obligations and liabilities of Grantor under this Agreement or any Indebtedness
secured by this Agreement. In order to further permit the foregoing, Grantor
agrees that Lender shall have the additional irrevocable rights, coupled with an
interest, to: (1) receive, open and dispose of all mail addressed to Grantor
pertaining to any of the Collateral; (2) notify the postal authorities to change
the address and delivery of mail addressed to Grantor pertaining to any of the
Collateral to such address as Lender may designate; and (3) endorse Grantor's
name on any and all notes, acceptances, checks, drafts, money orders or other
instruments of payment of such Income and Proceeds that may come into Lender's
possession, and to deposit or otherwise collect the same, applying such funds to
the unpaid balance of the Indebtedness in the manner provided below.
 
In the event that Grantor should, for any reason, receive any Income and
Proceeds subject to this Agreement, and Grantor should deposit such funds into
one or more of Grantor's deposit accounts, no matter where located, Lender shall
have the additional right following any Event of Default under this Agreement,
to attach any and all of Grantor's deposit accounts in which such funds may have
been deposited, whether or not any such funds were commingled with other funds
of Grantor, and whether or not any such funds then remain on deposit in such an
account or accounts. To this end, Grantor additionally collaterally assigns and
pledges to Lender and grants to Lender a continuing security interest in and to
any and all of Grantor's present and future rights, title and interest in and to
any and all funds that Grantor may now or in the future maintain on deposit with
banks, savings and loan associations and other financial institutions, as well
as money market accounts with other types of entities, in which Grantor at any
time may deposit any such Income and Proceeds.
 
Application of Cash. At Lender's option, Lender may apply any cash, whether
included in the Collateral or received as Income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
Indebtedness or such portion thereof as Lender shall choose, whether or not
matured. Lender may alternatively and at its sole option and election hold such
cash as additional "cash collateral" to secure the Indebtedness.
 
Transactions with Others. Lender may (1) extend time for payment or other
performance, (2) grant a renewal or change in terms or conditions, or (3)
compromise, compound or release any obligation, with any one or more Obligors,
endorsers, or Guarantors of the Indebtedness as Lender deems advisable, without
obtaining the prior written consent of Grantor, and no such act or failure to
act shall affect Lender's rights against Grantor or the Collateral.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT
(Continued)
Loan No. 25962264
 
Page 3



 
Perfection of Security Interest. Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender's security interest in the
Collateral. Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. When applicable law provides more
than one method of perfection of Lender's security interest, Lender may choose
the method(s) to be used. Upon Lender's request, Grantor will sign and deliver
any writings necessary to perfect Lender's security interest. If the Collateral
consists of investment property for which no certificate has been issued,
Grantor agrees, at Lender's option, either to request issuance of an appropriate
certificate or to execute appropriate instructions on Lender's forms instructing
the Issuer, transfer agent, mutual fund company, or broker, as the case may be,
to record on its books or records, by book-entry, initial transaction statement,
registered by pledge, or otherwise, Lender's security interest in the
Collateral.
 
All Collateral Secures Indebtedness. All Collateral shall be security for the
Indebtedness, whether the Collateral is located at one or more offices or
branches of Lender. This will be the case whether or not the office or branch
where Grantor obtained Grantor's loan knows about the Collateral or relies upon
the Collateral as security.
 
Collection of Collateral. Lender at Lender's option may, but need not, collect
the Income and Proceeds directly from the Obligors. Grantor authorizes and
directs the Obligors, if Lender decides to collect the Income and Proceeds, to
pay and deliver to Lender all Income and Proceeds from the Collateral and to
accept Lender's receipt for the payments.
 
LENDER'S EXPENDITURES. Grantor recognizes and agrees that Lender may incur
certain expenses in connection with Lender's exercise of rights under this
Agreement. If any action or proceeding is commenced that would materially affect
Lender's interest in the Collateral or if Grantor fails to comply with any
provision of this Agreement or any Related Documents, including but not limited
to Grantor's failure to discharge or pay when due any amounts Grantor is
required to discharge or pay under this Agreement or any Related Documents,
Lender on Grantor's behalf may (but shall not be obligated to) take any action
that Lender deems appropriate, including but not limited to discharging or
paying all taxes, Encumbrances and other claims, at any time levied or placed on
the Collateral and paying all costs for insuring, maintaining and preserving the
Collateral, including without limitation, the purchase of insurance protecting
only Lender's interest in the Collateral. Lender may further take such other
action or actions and incur such additional expenditures as Lender may deem to
be necessary and proper to cure or rectify any actions or inactions on Grantor's
part as may be required under this Agreement. Nothing under this Agreement or
otherwise shall obligate Lender to take any such actions or to incur any such
additional expenditures on Grantor's behalf, or as making Lender in any way
responsible or liable for any loss, damage, or injury to the Collateral, to
Grantor, or to any other person or persons, resulting from Lender's election not
to lake such actions or to incur such additional expenses. In addition, Lender's
election to take any such actions or to incur such additional expenditures shall
not constitute a waiver or forbearance by Lender of any Event of Default under
this Agreement. All such expenditures incurred or paid by Lender for such
purposes will then bear interest at the rate charged under the Note from the
date incurred or paid by Lender to the date of repayment by Grantor. All such
expenses will become a part of the Indebtedness and, at Lender's option, will
(A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable at the Note's maturity. The Agreement also will secure payment
of these amounts. Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon Default.
 
LIMITATIONS ON OBLIGATIONS OF LENDER. Lender shall use ordinary reasonable care
in the physical preservation and custody of the Collateral in Lender's
possession, but shall have no other obligation to protect the Collateral or its
value. In particular, but without limitation, Lender shall have no
responsibility for (A) any depreciation in value of the Collateral or for the
collection or protection of any Income and Proceeds from the Collateral, (B)
preservation of rights against parties to the Collateral or against third
persons, (C) ascertaining any maturities, calls, conversions, exchanges, offers,
tenders, or similar matters relating to any of the Collateral, or (D) informing
Grantor about any of the above, whether or not Lender has or is deemed to have
knowledge of such matters. Except as provided above, Lender shall have no
liability for depreciation or deterioration of the Collateral.
 
EVENTS OF DEFAULT. The following actions or inactions or both shall constitute
Events of Default under this Agreement:
 
Default Under Loan Agreement. If an Event of Default occurs or exists under the
terms of Grantor's Loan Agreement in favor of Lender. Default Under the Note.
Should Grantor default in the payment of principal or interest under the Note or
any of the Indebtedness.
 
Default Under this Agreement. Should Grantor violate, or fail to comply fully
with any of the terms and conditions of, or default under this Agreement,
 
Default Under other Agreements. Should any default occur or exist under any
Related Document which directly or indirectly secures repayment of any of the
Indebtedness.
 
Other Defaults in Favor of Lender. Grantor or any guarantor defaults under any
other loan, extension of credit, security right, instrument, document, or
agreement, or obligation in favor of Lender.
 
Insolvency. Should the suspension, failure or insolvency, however evidenced, of
Grantor or any Guarantor occur or exist.
 
Readjustment of Indebtedness. Should proceedings for readjustment of
indebtedness, reorganization, composition or extension under any insolvency law
be brought by or against Grantor or any Guarantor.
 
Assignment for Benefit of Creditors. Should Grantor or any Guarantor file
proceedings for a respite or make a general assignment for the benefit of
creditors.
 
Receivership. Should a receiver of all or any part of Grantor's property, or the
property of any Guarantor, be applied for or appointed.
 
Dissolution Proceedings. Proceedings for the dissolution or appointment of a
liquidator of Grantor or any guarantor are commenced.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf, the Note, is false or misleading in
any material respect, either now or at the time made or furnished or becomes
false or misleading at any time thereafter.
 
Insecurity. Lender in good faith believes itself insecure with regard to
repayment of the Indebtedness.
 
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender may exercise any one or more of the
following rights and remedies:
 
Accelerate Indebtedness. Lender, at its sole option, may accelerate the maturity
and declare and demand immediate payment in full of any and all Indebtedness
secured hereby in principal, interest, costs, expenses, attorneys' fees and
other fees and charges.
 
Collect the Collateral. Collect any of the Collateral and, at Lender's option
retain possession thereof while suing on the Indebtedness.
 
Sell the Collateral. Sell the Collateral, at Lender's discretion, as a unit or
In parcels, at one or more public or private sales, or through any exchange or
broker, at such prices and on such terms as Lender may deem best, for cash or on
credit or future delivery, without assumption of any credit risk, without any
further demand or notice upon Grantor for performance, without appraisal,
without the intervention of any court and without any formalities other than
those provided herein. For purposes of selling the Collateral, Lender has been
and is hereby made and constituted the agent of Grantor, such agency being
coupled with an interest. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Lender shall give or mail to Grantor, and other persons as required by
law, notice at least ten (10) days in advance of the time and place of any
public sale, or of the time after which any private sale may be made. Grantor
agrees that any requirement of reasonable notice as to Grantor is satisfied if
Lender mails notice by ordinary mail addressed to Grantor at the last address
Grantor has given Lender in writing. If a public sale is held, there shall be
sufficient compliance with all requirements of notice to the public by a single
publication in any newspaper of general circulation in the parish or county
where the Collateral is located, setting forth the time and place of sale and a
brief description of the property to be sold. Lender may be a purchaser at any
public sale. Grantor agrees that any such sale shall be conclusively deemed to
be conducted in a commercially reasonable manner if it is made consistent with
the standard of similar sales of collateral by commercial banks in Hammond,
Louisiana,
 



 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT
(Continued)
Loan No. 260024914
 
Page 4



 
Sale of Stock. Grantor recognizes that Lender may not be able to effect a public
sale on all or any part of the Stock, and Lender may be compelled or deem it
best to resort to one or more private sales to a restricted group of purchasers,
who may be obligated to agree, among other things, to acquire the Stock for
their own account for investment purposes only and not with a view of
distribution or resale. Grantor acknowledges that any private sale of the Stock
may be at prices and on terms less favorable than those of public sales, and
Grantor unconditionally agrees that such private sales shall be deemed to have
been made in a commercially reasonable manner, and that Lender has no obligation
to delay the sale of any Stock to permit the issuer(s) to register it for sale
under the Securities Act of 1933, as amended (the "Securities Act") or to
qualify such Stock under the "Blue Sky" laws of any state. Grantor additionally
agrees to use Grantor's best efforts to cause any issuer, transfer agent, or
registrar of the Stock to take all such actions and execute all such documents
as may be necessary or appropriate, upon request by Lender, (1) to remove any
restrictive legends placed on the Stock that are not legally required, 2) to
effect any sale or sales of the Stock in accordance with Rule 144 and other
applicable rules of the Securities Act, and/or (3) to effect any sale or other
disposition of the Stock at any lawful public or private sale or other
disposition.
 
Registration of Stock. If Lender shall elect to exercise Lender's right to sell
or otherwise dispose of all or any of the Stock at public or private sale, and
if, in the opinion of Lender's counsel, it is necessary to have the Stock or any
portion thereof registered under the provisions of the Securities Act, Grantor
unconditionally agrees and covenants to use Grantor's best efforts to cause: (1)
the issuer(s) of the Stock, its directors and officers, to take all action
necessary to register the Stock or the portion of the Stock to be disposed of,
under the provisions of the Securities Act, at Grantor's expense; (2) the
registration statement relating to the Stock to become effective and to remain
so for not less than one (1) year from the date of the first public offering of
the Stock or that portion of the Stock to be disposed of, and to make all
amendments thereto and to the related prospectus, which, in the opinion of
Lender and Lender's counsel, may be necessary or advisable, all in conformity
with requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto; (3) the issuer(s) of the
Stock to comply with the provisions of the "Blue Sky" laws of any jurisdiction
that the Lender shall designate; and (4) the issuer(s) of the Stock to make
available to its security holders, as soon as practical (but in no event later
than sixteen (16) months after the effective date of such registration
statement), an earning statement (which need not be audited) covering a period
of at least twelve (12) months beginning with the first month after the
effective date of any such registration statement, which earnings statement will
satisfy the provisions of Section 11(a) of the Securities Act. Grantor
acknowledges that a breach of any of the covenants contained in this section of
the Agreement may cause irreparable injury to Lender, and that Lender will have
no adequate remedy at law with respect to any such breach, and, as a
consequence, that Grantor's covenants as set forth in this Agreement are
enforceable against Grantor. Grantor hereby waives, to the extent such waiver is
enforceable under law, and Grantor shall not assert, any defenses against an
action for specific performance of such covenants, except for a defense that
Grantor is not in default under any of Grantor's Indebtedness in favor of
Lender.
 
Rights and Remedies with Respect to Investment Property, Financial Assets and
Related Collateral. In addition to other rights and remedies granted under this
Agreement and under applicable law, Lender may exercise any or all of the
following rights and remedies: (1) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively herein, "investment property") in Lender's
sole name or in the name of Lender's broker, agent or nominee; (2) cause any
issuer, broker or other securities intermediary to deliver to Lender any of the
Collateral consisting of securities, or investment property capable of being
delivered; (3) enter into a control agreement or power of attorney with any
issuer or securities intermediary with respect to any Collateral consisting of
investment property, on such terms as Lender may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to Lender any of
the rights provided hereunder without further notice to or consent by Grantor;
(4) execute any such control agreement on Grantor's behalf and in Grantor's
name, and hereby irrevocably appoints Lender as agent and attorney-in-fact,
coupled with an interest, for the purpose of executing such control agreement on
Grantor's behalf; (5) exercise any and all rights of Lender under any such
control agreement or power of attorney; (6) exercise any voting, conversion,
registration, purchase, option, or other rights with respect to any Collateral;
(7) collect, with or without legal action, and issue receipts concerning any
notes, checks, drafts, remittances or distributions that are paid or payable
with respect to any Collateral consisting of investment property. Any control
agreement entered with respect to any investment property shall contain the
following provisions, at Lender's discretion. Lender shall be authorized to
instruct the issuer, broker or other securities intermediary to take or to
refrain from taking such actions with respect to the investment property as
Lender may instruct, without further notice to or consent by Grantor. Such
actions may include without limitation the issuance of entitlement orders,
account instructions, general trading or buy or sell orders, transfer and
redemption orders, and stop loss orders. Lender shall be further entitled to
instruct the issuer, broker or securities intermediary to sell or to liquidate
any investment property, or to pay the cash surrender or account termination
value with respect to any and all investment property, and to deliver all such
payments and liquidation proceeds to Lender. Any such control agreement shall
contain such authorizations as are necessary to place Lender in "control" of
such investment collateral, as contemplated under the provisions of the Uniform
Commercial Code, and shall fully authorize Lender to issue "entitlement orders"
concerning the transfer, redemption, liquidation or disposition of investment
collateral, in conformance with the provisions of the Uniform Commercial Code.
 
Lender's Right to Vote Stock. Immediately and without further notice, upon the
occurrence of any Event of Default under this Agreement, whether or not the
Stock may have previously been registered in the name of Lender or in the name
of Lender's nominee, Lender or its nominee shall have the right to exercise all
voting rights with respect to the Stock. Lender or its nominee shall have the
further right to exercise any and all additional corporate rights and all other
conversion, exchange, or subscription rights, privileges and/or options with
regard thereto, including, without limitation, the right to exchange any and all
shares of Stock upon the merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer(s) thereof, or upon the exercise by any such
issuer(s) of any rights, privileges or options pertaining thereto. Lender or its
nominee shall have the additional right to deliver the Stock to any committee,
depository, transfer agent, registrar or other designated agency upon such terms
and conditions as Lender may determine, all without liability except to account
for property actually received by Lender. Lender shall have no duty to exercise
any of the foregoing rights, privileges or options and shall not be responsible
for any failure to do so or delay in doing so. Lender may by written notice to
Grantor, relinquish, either partially or completely in accordance with any terms
or conditions Lender may set forth in such notice, any or all voting rights
Lender may acquire pursuant to this Agreement.
 
Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.
 
Specific Performance. Lender may, in addition to or in lieu of the foregoing
remedies, in Lender's sole discretion, commence an appropriate action against
Grantor seeking specific performance of any covenant contained in this Agreement
or in aid of the execution or enforcement of any power in this Agreement
granted.
 
Transfer Title. Effect transfer of title upon sale of all or part of the
Collateral. For this purpose, Grantor irrevocably appoints Lender as Grantor's
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Grantor and each of them (if more than one) as shall be necessary or
reasonable.
 
Other Rights and Remedies. Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the Louisiana Commercial
Laws (La. R.S. 10: 9-101, at seq.), at law, in equity, or otherwise.
 
Application of Proceeds and Payments. Any and all proceeds, interest, profits,
and Income and Proceeds that Lender actually receives and collects, whether
resulting from the public or private sale of the Collateral and/or collection or
exercise of any of Lender's rights provided hereunder, shall be applied first to
reimburse Lender for its costs of collecting the same (including, but not
limited to, any attorneys' fees incurred by Lender and Lender's court costs,
whether or not there is a lawsuit, including any fees on appeal incurred by
Lender in connection with the collection or sale of the Collateral), with the
balance being applied to principal, interest, costs, expenses, attorneys' fees
and other fees and charges under the Indebtedness, in such order and with such
preferences and priorities as Lender shall determine within its sole discretion.
 
Election of Remedies. Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies. Nothing under this Agreement or otherwise
shall be construed so as to limit or restrict the rights and remedies available
to Lender following an Event of Default, or in any way to limit or restrict the
rights and ability of Lender to proceed directly against Grantor and/or against
any other co-maker, guarantor, surety or endorser and/or to proceed against any
other collateral directly or indirectly securing the Indebtedness.
 



 
 

--------------------------------------------------------------------------------

 

 
(Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT
(Continued)
Loan No. 260024914
 
Page 5



 
PROTECTION OF LENDER'S SECURITY RIGHTS. Grantor agrees to appear in and to
defend all actions or proceedings purporting to affect Lender's security rights
and interests granted under this Agreement. In the event that Lender elects to
defend any such action or proceeding, Grantor agrees to reimburse Lender for
Lender's costs associated therewith, including without limitation, Lender's
attorneys' fees, which additional costs and expenses shall be secured by this
Agreement.
 
INDEMNIFICATION OF LENDER. Grantor agrees to indemnify, to defend and to save
and hold Lender harmless from any and all claims, suits, obligations, damages,
losses, costs, expenses (including without limitation, Lender's reasonable
attorneys' fees), demands, liabilities, penalties, fines and forfeitures of any
nature whatsoever which may be asserted against or incurred by Lender, arising
out of or in any manner occasioned by this Agreement or the rights and remedies
granted to Lender hereunder. The foregoing indemnity provision shall survive the
cancellation of this Agreement as to all matters arising or accruing prior to
such cancellation, and the foregoing indemnity provision shall further survive
in the event that Lender elects to exercise any of the remedies as provided
under this Agreement following any Event of Default hereunder.
 
ADDITIONAL OBLIGATIONS OF GRANTOR. Grantor shall have the following additional
obligations under this Agreement:
 
Additional Collateral. In the event that any of the Collateral should at any
time decline in value or become unsatisfactory to Lender for any reason, Grantor
agrees to immediately provide Lender with such additional collateral security as
may then be acceptable to Lender.
 
No Sale or Encumbrance. As long as this Agreement remains in effect, Grantor
unconditionally agrees not to sell, option, assign, pledge, or create or permit
to exist any lien or security interest in or against any of the Collateral in
favor of any person other than Lender.
 
No Settlement or Compromise of Rights. Grantor will not, without the prior
written consent of Lender, compromise, settle, adjust or extend payment under
any of Grantor's Collateral.
 
No Consent to Issuance of Additional Stock. Grantor will not, without the prior
written approval of Lender, consent to, or approve of, the issuance of any
additional shares of any class of capital stock of the issuer(s) of the Stock,
or any securities convertible voluntarily by the holder thereof, or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares, or any warrants, options, rights or
other commitments entitling any person to purchase or otherwise acquire any such
shares.
 
Additional Pledge Agreement; Effect. Grantor acknowledges and agrees that
Grantor may, from time to time, one or more times, enter into additional pledge
and security agreements with Lender under which Grantor may undertake to pledge
or grant to Lender a security interest in the same Collateral. Grantor further
acknowledges and agrees that the execution of such additional agreements,
including any such agreements now in effect, will not have the effect of
cancelling, novating or otherwise modifying this Agreement; it being Grantor's
full intent and agreement that all such pledge agreements (including this
Agreement) shall be cumulative in nature and shall remain in full force and
effect until expressly cancelled by Lender under a written cancellation
instrument delivered to Grantor.
 
Additional Documents. Grantor agrees, at any time, from time to time, one or
more times, upon written request by Lender, to execute and deliver such further
documents and do such further acts and things as Lender may reasonably request,
within Lender's sole discretion, to effect the purposes of this Agreement.
 
Notification of Lender. Grantor will promptly deliver to Lender all written
notices, and will promptly give Lender written notice of any other notices
received by Grantor with respect to the Collateral.
 
EFFECT OF WAIVERS. Grantor has waived, and/or does by these presents waive,
presentment for payment, protest, notice of protest and notice of nonpayment
under all of the Indebtedness secured by this Agreement. Grantor has further
waived, and/or does by these presents waive, all pleas of division and
discussion, and all similar rights with regard to the Indebtedness, and agrees
that Grantor shall remain liable, together with any and all Guarantors of the
Indebtedness, on a "solidary" or "joint and several" basis. Grantor further
agrees that discharge or release of any party who is, may, or will be liable to
Lender under any of the Indebtedness, or the release of the Collateral or any
other collateral directly or indirectly securing repayment of the same, shall
not have the effect of releasing or otherwise diminishing or reducing the actual
or potential liability of Grantor and/or any other party or parties guaranteeing
payment of the Indebtedness, who shall remain liable to Lender, and/or remain
liable to Lender, and/or of releasing any Collateral or other collateral that is
not expressly released by Lender.
 
Grantor additionally agrees that Lender's acceptance of payments other than in
accordance with the terms of any agreement, or agreements governing repayment of
the Indebtedness, or Lender's subsequent agreement to extend or modify such
repayment terms, shall likewise not have the effect of releasing Grantor, and/or
any other party or parties guaranteeing payment of the Indebtedness, from their
respective obligations to Lender, and/or of releasing any of the Collateral or
other collateral directly or indirectly securing repayment of the Indebtedness.
In addition, no course of dealing between Grantor and Lender, nor any failure or
delay on the part of Lender to exercise any of the rights and remedies granted
to Lender under this Agreement, or under any other agreement or agreements by
and between Grantor and Lender, shall have the effect of waiving any of Lender's
rights and remedies. Any partial exercise of any rights and remedies granted to
Lender shall furthermore not constitute a waiver of any of Lender's other rights
and remedies, it being Grantor's intent and agreement that Lender's rights and
remedies shall be cumulative in nature. Grantor further agrees that, upon the
occurrence of any Event of Default under this Agreement, any waiver or
forbearance on the part of Lender to pursue the rights and remedies available to
Lender, shall be binding upon Lender only to the extent that Lender specifically
agrees to any such waiver or forbearance in writing. A waiver or forbearance as
to one Event of Default shall not constitute a waiver or forbearance as to any
other Event of Default. None of the warranties, conditions, provisions and terms
contained in this Agreement or any other agreement, document, or instrument now
or hereafter executed by Grantor and delivered to Lender, shall be deemed to
have been waived by any act or knowledge of Lender, Lender's agents, officers or
employees; but only by an instrument in writing specifying such waiver, signed
by a duly authorized officer of Lender and delivered to Grantor.
 
MODIFICATIONS TO COMMERCIAL PLEDGE AGREEMENT. 1. In the section entitled
"GRANTOR'S OBLIGATIONS TO DELIVER STOCK CERTIFICATES, DIVIDENDS, DISTRIBUTIONS,
ETC." the second paragraph will read as follows: "Notwithstanding the foregoing,
Grantor shall be entitled to received for Grantor's own use, all interest and
cash dividends on the Stock, paid or to be paid out of earned surplus, unless
there has occurred an Event of Default. Upon an event of default all interest
and cash dividends on the Stock shall be paid and delivered to Lender as
additional cash security under this Agreement or Lender may, at Lender's sole
and exclusive option, elect to apply such interest and cash dividends towards
the satisfaction of the Indebtedness in the manner provided below."
2.      Under the section "LENDER'S RIGHT TO REGISTER STOCK IN LENDER'S NAME"
the paragraph shall read as follows: "Grantor unconditionally agrees that Lender
may, at Lender's sole and exclusive option, and at any time, upon the occurrence
of an Event of Default under this Agreement, require that the Stock and any and
all certificates issued thereunder, be registered in Lender's name or in the
name of Lender's designated nominee. Grantor additionally agrees that upon
Lender's request, Grantor will cause the Stock issuer(s), transfer agent(s), or
registrar(s) to effect such registration."
3.      In the section entitled "LENDER'S RIGHTS AND OBLIGATIONS WITH RESPECT TO
THE COLLATERAL" under the subtopic "Income and Proceeds from the Collateral" the
paragraph shall read as follows: "Lender shall have the right, upon the
occurrence of an Event of Default under this Agreement, to directly collect and
receive any and all Income and Proceeds as such become due and payable. In order
to permit the foregoing, Grantor unconditionally agrees to deliver to Lender,
immediately following demand, any and all such Income and Proceeds that may be
received by or that may be payable to Grantor. Grantor further unconditionally
agrees that Lender shall have the right to notify the issuer(s) of the
Collateral and all other Obligors to pay and deliver such Income and Proceeds
directly to Lender or Lender's nominee at an address to be designated by Lender,
and to do any and all other things as Lender may deem necessary and proper,
within Lender's sole discretion, to carry out the terms and intent of this
Agreement. Lender shall have the further right, where appropriate, and within
Lender's sole discretion, to file suit, either in Lender's own name or in the
name of Grantor, to collect and enforce performance, payment and delivery of any
and all such Income and Proceeds."
4.      In the section entitled "EVENT OF DEFAULT" under the subtopic
"Insufficient Market Value of Securities", the following sentence shall be added
to this paragraph: "Market value as referred to in this paragraph shall be
defined as book value as determined by Lender in accordance with GAAP."
5.      In the section entitled "ADDITIONAL OBLIGATIONS OF GRANTOR" the subtopic
"Additional Collateral" will be omitted from the
Commercial Pledge Agreement.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT
(Continued)
Loan No. 260024914
 
Page 6



6.      In the section entitled "MISCELLANEOUS PROVISIONS" under the subtopic
"Attorneys' Fees; Expenses" the paragraph shall read as follows: "Grantor agrees
to pay upon demand all of Lender's costs and expenses, including Lender's
reasonable attorneys' fees in an amount not exceeding 12.000% of the principal
balance due on the Indebtedness and Lender's legal expenses, incurred in
connection with the enforcement of this Agreement. Lender may hire or pay
someone else to help enforce this Agreement, and Grantor shall pay the costs and
expenses of such enforcement. Costs and expenses include Lender's reasonable
attorneys' fees in an amount not exceeding 12.000% of the principal balance due
on the Indebtedness and legal expenses whether or not there is a lawsuit,
including reasonable attorneys' fees in an amount not exceeding 12.000% of the
principal balance due on the Indebtedness and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Grantor also shall pay all court costs and such additional fees as may be
directed by the court."
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
 
Amendments. No amendment, modification, consent or waiver of any provision of
this Agreement, and no consent to any departure by Grantor therefrom, shall be
effective unless the same shall be in writing signed by a duly authorized
officer of Lender, and then shall be effective only as to the specific instance
and for the specific purpose for which given.
 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Louisiana without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Louisiana.
 
Assignment of Indebtedness; Transfer of Collateral. Grantor hereby recognizes
and agrees that Lender may assign all or any portion of the Indebtedness to one
or more third party creditors. Such transfers may include, but are not limited
to, sales of participation interests in the Indebtedness. Grantor specifically
agrees and consents to all such transfers and assignments and further waives any
subsequent notice of such transfers or assignments as may be provided under
applicable Louisiana law. Grantor additionally agrees that any and all of
Grantor's other and future, extensions of credit, liabilities and obligations in
favor of such a third party assignee will be secured by the Collateral. Grantor
further agrees that Lender may transfer all or any portion of the Collateral to
such a third party assignee, in which case Lender will be fully released from
any and all of Lender's obligations and responsibilities to Grantor with regard
to the transferred Collateral. Any third party creditor to whom the Collateral
is transferred will acquire all of Lender's rights and powers with respect to
the transferred Collateral, with Lender retaining all powers and rights with
regard to any of the Collateral which is not transferred to another party.
 
Notices. To give Grantor any notice required under this Agreement, Lender may
hand deliver or mail the notice to Grantor at Grantor's last address in Lender's
records. If there is more than one Grantor under this Agreement, notice to a
single Grantor shall be considered as notice to all Grantors. To give Lender any
notice under this Agreement, Grantor (or any Grantor) shall mail the notice to
Lender by registered or certified mail at the address specified in this
Agreement, or at any other address that Lender may have given to Grantor (or any
Grantor) by written notice as provided in this section. All notices required or
permitted under this Agreement must be in writing and will be considered as
given on the day it is delivered by hand or deposited in the U.S. Mail as
provided herein.
 
Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforceable as if the illegal, invalid or unenforceable provision had never
comprised a part of it, and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.
 
Successors and Assigns Bound; Solidary Liability. Subject to any limitations set
forth herein on transfer of the Collateral, this Agreement shall be binding upon
and inure to the benefit of the parties, and their successors and assigns. In
the event that there is more than one Grantor under this Agreement, all of the
agreements and obligations made and/or incurred by any Grantor under this
Agreement shall be on a "solidary" or "joint and several" basis.
 
Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall survive the
termination of this Agreement.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically staled to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Louisiana Commercial Laws (La. R.S. 10:
9-101, at seq.):
 
Agreement. The word "Agreement" means this Commercial Pledge Agreement, as this
Commercial Pledge Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached or to be attached to this
Commercial Pledge Agreement from time to time.
 
Borrower. The word "Borrower" means PREMIER FINANCIAL BANCORP, INC. and includes
all co-signers and co-makers signing the Note and all their successors and
assigns.
 
Collateral. The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.
 
Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".
 
Encumbrance. The word "Encumbrance" means individually, collectively and
interchangeably any and all presently existing and/or future mortgages, liens,
privileges and other contractual and/or statutory security interests and rights,
of every nature and kind, whether in admiralty, at law, or in equity, that now
and/or in the future may affect the Collateral or any part or parts thereof.
 
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
 
Grantor. The word "Grantor" means PREMIER FINANCIAL BANCORP, INC.
 
Income and Proceeds. The words "Income and Proceeds" mean (1) any and all of
Grantor's present and future options, warrants and rights accruing from, or
arising out of, or in any way connected with the Collateral, including without
limitation, Grantor's rights to exercise or enforce such options, warrants or
rights; (2) any and all of Grantor's present and future rights, title and
interest in and to any and all dividends and other distributions, of every type
and description, to be paid or payable under, or on account of, or attributable
to the Collateral, including without limitation, Grantor's rights to receive and
to collect such dividends and other distributions and Grantor's rights to
enforce performance, collection and payment thereof; (3) any and all of
Grantor's present and future rights, title and interest in and to all interest,
income, profits and other benefits and distributions, of every type and
description, derived or to be derived from the Collateral, including without
limitation, Grantor's rights to receive such interest, income, profits, benefits
and other distributions and Grantor's rights to enforce performance, collection
and payment thereof; (4) all general intangibles in any way related to the
Collateral; and (5) any and all of Grantor's present and future rights, title
and interest in and to any and all proceeds, of every type and description,
derived or to be derived from the sale, transfer, assignment or other
distribution of the Collateral, including the right to receive such proceeds and
Grantor's rights to enforce performance, collection and payment thereof.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.3
COMMERCIAL PLEDGE AGREEMENT
(Continued)
Loan No. 260024914
 
Page 7



 
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, in principal, interest, costs, expenses and
attorneys' fees and all other fees and charges together with all other
indebtedness and costs and expenses for which Grantor is responsible under this
Agreement or under any of the Related Documents. Specifically, without
limitation, Indebtedness includes all amounts that may be indirectly secured by
the Cross-Collateralization provision of this Agreement.
 
Lender. The word "Lender" means FIRST GUARANTY BANK, its successors and assigns,
and any subsequent holder or holders of the Note or any interest therein.
 
Note. The word "Note" means the Note executed by PREMIER FINANCIAL BANCORP, INC.
in the principal amount of $2,000,000.00 dated June 30, 2011, together with all
renewals, extensions, modifications, refinancings, consolidations and
substitutions of and for the note or credit agreement.
 
Obligor. The word "Obligor" means without limitation any and all persons
obligated to pay money or to perform some other act under the Collateral.
 
Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Collateral Description" section
of this Agreement.
 
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.
 
Rights. The word "Rights" means any and all of Grantor's additional rights
granted and pledged to Lender as provided under this Agreement.
 
Stocks. The word "Stocks" means individually, collectively and interchangeably
Grantor's stock, and other securities subject to pledge under this Agreement,
together with any and all additions thereto, substitutions therefor or
replacements thereof.
 
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL PLEDGE
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JUNE 30, 2011.
 


 
GRANTOR:
 


 
PREMIER FINANCIAL BANCORP, INC.
 
By:  /s/ Robert W.
Walker                                                                                     
 
     ROBERT W. WALKER, President & CEO of PREMIER FINANCIAL BANCORP, INC.
 


 
LENDER:
 


 
FIRST GUARANTY BANK
 
By:  /s/ Eric J.
Dosch                                                                           
 
     ERIC J. DOSCH, Chief Financial Officer
 


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
